Case 1:20-cv-02278-JPH-DLP Document 1-4 Filed 08/31/20 Page 1 of 1 PagelD #: 12

CHRISTINA HANNA, ATTORNEY AT LAW
RETURN MAIL ADDRESS M k 1):
517 US HIGHWAY 31N
GREENWOOD IN 46142-3932 BB 2 UMP he Bis

NOV 04 2019
26119619-3624

REMIT TO:

MED-1 SOLUTIONS, LLC
DEPT 5621

PO BOX 790126

ST LOUIS MO 63179-0126

 

MED-1 Account

Balance $6868.90
Creditor: COMMUNITY HEALTH NETWORK

Dear MELISSA HAZEL DIETZ:

We represent the above-named creditor. We have previously sent you a letter notifying you of
this account and of your rights under the Fair Debt Collection Practices Act. To date, we have not
had resolution on this account.

It is very important that you contact our office. In order to resolve this matter, please call a MED-
1 Solutions representative at 888.323.0811, For your convenience, you may make your payment

by a at www.medisolutions.com.

    

   

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO EXHIBIT
A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT I
